Order entered November 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00740-CR

                          MAURICIO HERNANDEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-33949-M

                                         ORDER
       We GRANT Official Court Reporter Belinda G. Baraka’s November 10, 2015 request

for an extension of time to file the reporter’s record.   The reporter’s record shall be due

THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE